 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 1 of 14 PageID #:22245




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

 DR DISTRIBUTORS, LLC, and CB                )
 DISTRIBUTORS, INC.                          )
                                             )
          Plaintiffs/Counterclaimant,        )
                                             )
       v.                                    )
                                             )
 21 CENTURY SMOKING, INC., and               )                Case No. 3:12-cv-50324
 BRENT DUKE,                                 )
                                             )
          Defendant/Counterclaim Defendant   )
                                             )                Judge Iain Johnston
 ___________________________________________ )
 21 CENTURY SMOKING, INC.,                   )
                                             )
          Counterclaimant,                   )
                                             )
       v.                                    )
                                             )
 DR DISTRIBUTORS, LLC, CB                    )
 DISTRIBUTORS, INC. and CARLOS               )
 BENGOA,                                     )
                                             )
          Counterclaim Defendants.           )


       DEFENDANTS’ RULE 72 OBJECTIONS TO FORMER MAGISTRATE
       JOHNSTON’S JANAUARY 19, 2021 RULING ON PLAINTIFFS’ RENEWED
       MOTION FOR SANCTIONS______________________________________________

       Defendants, 21 CENTURY SMOKING, INC., and BRENT DUKE, by and through their

undersigned counsel, submit the following Objections to this Court’s January 19, 2021 Ruling on

Plaintiff’ Renewed Motion for Sanctions (“Motion”), pursuant to Fed. R. Civ. Proc. 72 (“Rule

72”), and state as follows:

       I.      INTRODUCTION.

       As recognized by Judge Johnston in his Ruling, he entertained Plaintiffs’ Motion and

held five days of hearings in his capacity as a Magistrate Judge, but thereafter entered his Ruling
                                                 1
  Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 2 of 14 PageID #:22246




as an Article III District Court Judge. See Ruling, at pp. 187-188. Under Rule 72, Defendants are

entitled to seek District Court review of Judge Johnston’s Ruling and evidentiary rulings during

the Hearing because Judge Johnston was acting in his capacity as a Magistrate Judge.

Accordingly, it is Defendants’ position that their Rule 72 objections must be reviewed by a

different District Court Judge.

        II.     OBJECTION TO LEGAL FINDINGS IN THE RULING
        1.      Defendants object to Judge Johnston Ruling as a District Court Judge on matters,

i.e., the Motion, that he entertained while serving in his former capacity as a Magistrate Judge.

        2.      Defendants object to any monetary sanction being imposed against Defendant Mr.

Duke under either Rule 26 or Rule 37, or any other basis (see Ruling, at pp. 209 218, 200, 220,

227, 230) because any alleged failure to comply with Defendants’ discovery obligations was

substantially justified because of their attorneys’ failures to comply with Rule 26 and/or to

inform Defendants’ of their obligations under that Rule. See Ruling, at p. 216 demonstrating that

Mr. Duke’s purported discovery failures were “substantially justified,” and that the record

establishes that Mr. Duke ran every search as directed by his attorneys, which did not include

searching for the 20 search terms. In sum, Mr. Duke did not fail to make “reasonable inquiry.”
        3. Defendant object to all monetary and curative sanctions (see Ruling, at pp. 226-227,
254) as not being supported by, and as contrary to, the record evidence.
        4. Defendants object to the Ruling (see Ruling, at p. 250) that the deposition of
Ms. Saraswat would not be relevant or curative in light of the fact that it goes to the heart of
certain issues raised in the Motion, and in light of the fact that Plaintiffs failed to depose her or
call her as a witness at the Hearing on the Motion.
        5. Defendant object to the finding in the Ruling that non-party Bill Edmiston was an
an “agent” under the control of Mr. Duke for purposes of producing Edmiston’s documents and

                                                   2
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 3 of 14 PageID #:22247




ESI (see Ruling, at pp. 69-70), in light of the fact there was no factual basis in the record to
support any such finding, and any such finding is contrary to law.
       6. Defendants object to the Court’s holding that Mr. Duke, a non-attorney, allegedly
possessed superior legal and factual knowledge about Defendants’ discovery obligations than his
own lawyers (see Ruling, at p.178), where the record evidence did not support any such
inference of finding, particularly where his attorneys had duties of professional care that
necessitated that they possess superior knowledge regarding Defendants’ discovery obligations,
and that they advise Defendants with respect to such obligations.
       7. Defendants object to the Court’s holding that Mr. Duke owed fiduciary duties to his
Attorneys (see Ruling, at p. 178), where as a matter of law his attorneys owed such duties to him.
       8. Defendants object to the Court’s findings that Defendants’ purportedly waived
and forfeited certain arguments (see Ruling, at pp. 121, 210, 210 fn. 15, 212, 218, 219, 220, 224
230, 231, 233 fn. 63(, where the parameters of the Hearing were uncertain, undefined, and
without limitations. See, e.g., October 3, 2019 Hearing where the Court acknowledged that the
parties could can raise any issues in post-Hearing briefs, at Dkt. No. 336, at 28:3 to 29:10.
       9. Defendant object to the Court’s findings that sanctions should be imposed against Mr.
Duke where the facts established that Defendants’ attorneys’ failures made Mr. Duke’s alleged
discovery failures substantially justified.
       10. Defendants object to the Court’s finding that Mr. Duke destroyed any materials,
including Yahoo Chats, in light of the complete absence of any evidence to support any such
inference and in light of the record evidence to the contrary.
       11. Defendants object to the Court’s solicitation and allowance of undisclosed and
foundationless opinions of Mr. Gough, as well as the Court’s refusal to allow Defendants’
counsel to fully examine Mr. Gough with respect to the same.
       12. Defendants object to the Court’s attacks and findings with respect to the expert and
fact testimony of Yaniv Schiff, where there was no evidence of record upon which the Court
could ignore and discount his testimony.




                                                  3
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 4 of 14 PageID #:22248




       13. Defendants object to the Court’s finding that Mr. Duke destroyed ESI where there
was on record evidence to support such a finding; where the record evidence supported a
contrary inference and finding; and where such a determination, including a credibility
determination, was not within the province of the Court.
       14. Defendants object to the Court’s findings or suggestions as to why Defendants sought

to dismiss their claim for defamation, and to the Court’s holding that Defendants should not be

allowed to dismiss that claim.

       III.    Additional Objections To Particular Portions Of The Ruling
       15. Defendants object to the Court’s repeated improper reliance upon, and
characterization of, Mr. Duke’s deposition testimony (see Ruling, at pp. 30, 92-93, 100, 170),

where the Court improperly interpreted and characterized such testimony and where such

findings regarding Mr. Duke’s credibility should be determined by the fact finder.
       16. Defendants object to the Court’s imposing burden upon Mr. Duke to know about and
comply with Rule 26 (see Ruling, at pp. 196-197), particularly where, as here, Defendants’
counsel was shown to have not understood that Rule’s obligations; failed to comply with that

Rule; and failed to explain that Rule to Mr. Duke.
       17. Defendants object to the Court’s holding (see, e.g., Ruling, at p. 8) that Defendants
are required and obligated to essentially re-do all of the document and ESI production within 30
days where such a time frame is entirely unreasonable, particularly in light of the Court’s prior
admonition to the parties that they need not take further action.
       18. Defendants object to the lack of opportunity to conduct discovery, including the
depositions of the attorneys for the Plaintiffs and document production from them, where as here
Plaintiffs and their counsel seek the recovery of millions of dollars in attorneys’ fees and
expenses. Defendants further object to the Ruling’s implication (see Ruling, at p. 232) that
Plaintiff’s attorneys’ fees and expenses are somehow reasonable.
       19. Defendants object to the Court’s reliance upon on articles and other materials not of


                                                 4
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 5 of 14 PageID #:22249




record, particularly where the Court failed to provide notice of such materials or its intent to rely
upon them, or to provide Defendants’ with an opportunity to respond to such materials (see, e.g.,
Ruling, at p. 17).
        20. Defendants object to the Court’s reliance upon only four factual possibilities (see
Ruling, at p. 49), where the Court ignored a fifth factual scenario, i.e., that Mr. Duke was
inadequately informed of his obligations by counsel; that his conduct was thus substantially
justified; that he thus lacked any bad faith or culpable intent; and therefore that it would be
unjust to impose sanctions against him.
        21. Defendants object to not being allowed to re-file their own Motion for Sanctions
against Plaintiffs based upon Plaintiffs’ own failure to preserve their IT manager’s (Martin
Hewes) emails.
        22. Defendants object to the Court’s finding that Defendants never searched for certain
ESI because it is unsupported and contrary to the record evidence. See Hearing Ex. PX 68, at
0630.
        23. Defendants object to the Court’s foundationless conclusion, unsupported by any

record evidence, that “thousands of other litigants” affected by Defendants’ alleged misconduct.

See Ruling, at p. 12.
        24. Defendants object to the Court’s finding (see Ruling, at p. 19) that Mr. Duke
allegedly deceived his former attorneys where there is no record evidence to support such a
finding, and where two of his former attorneys testified that he was truthful and cooperative.
The Court selectively quoted LSG EX 13 (“Here are the total gb on the 4 computers that would
have anything related to 21 Century Smoking”), but ignored the prior sentence that makes clear
that Mr. Duke was not including file types related to web-based emails (“I guess my confusion
still remains. I looked over his answer and he said by file type. What does that mean exactly?
Are we only paying for word, excel, power point, pdf docs??”).
        25. Defendants object to the Court’s holding (see Ruling, at p. 22) that its common sense
and ordinary life experiences could serve to supplant unrebutted record evidence.


                                                  5
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 6 of 14 PageID #:22250




       26. Defendants object to the Court’s finding (see Ruling, at pp. 28-29) that Mr. Duke
purportedly “took advantage” of his former counsel or that Mr. Duke and such counsel are
equally culpable, in light of the absence of any record evidence to support such a finding, and in
light of the contrary record evidence, including the former attorneys’ failure to take adequate
steps to know and comply with the Rules governing discovery obligations, and to apprise Mr.
Duke of such obligations.
       27. Defendants object to the Court’s findings regarding how many websites Mr. Duke
created (see Ruling, at pp. 30, 52), where the record evidence demonstrated that he owned 50
domain names, and not 50 websites. (See also Hearing Transcript, at pp. 384-397; see also Tr., at
p. 389: 2-3, Court stating: “In my mind there is a difference between creating and owning a
website.”).
       28. Defendants object to the Court’s mischaracterization of Mr. Duke’s testimony and

knowledge regarding what he meant when he told Mr. Leavens everything was on the

four computers. The record evidence establishes that Mr. Duke did not understand that Mr.

Leaven’s question sought information about web-based emails. The Court also recognized that

Mr. Leavens did not understand that distinction at that time. (See Ruling, at pp. 50, 87, 174, 178,

179, 180, 223).
       29. Defendant object to the Court’s finding (see, e.g., Ruling, at p. 50) that Mr. Duke did
not properly search for ESI, where the record evidence established that he searched for ESI
responsive to Plaintiffs’ written discovery requests as early as March 18, 2013, and that such ESI
was produced early in the litigation. (See, e.g., PX 68 at 21C 0630, reflecting Mr. Duke
searching Yahoo emails and conversations for “Kirti SEO” on March 18, 2013).
       30. Defendant object to the Court’s finding (see Ruling, at pp .51, 230) that Mr. Duke
knew about his attorneys’ failure to run the 20 search terms on Go Daddy or Yahoo! email
accounts where the record evidence demonstrates that Mr. Duke was never told of the agreement
between counsel to run 20 search terms on ESI. Mr. Duke testified that he never knew of the ESI
protocol (20 search term obligation), and that he only realized the problem at the time he

                                                 6
  Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 7 of 14 PageID #:22251




communicated with attorney Shonder in or about the end of May 2019. (See Hearing Tr., at pp.
223-229, 530-531, 885-889, 1413-1414).
         31. Defendant object to the Court’s Ruling to the extent that it stands for the proposition
that Mr. Duke testified that he did not use his brentduke@yahoo.com account for business
purposes where the “personal” versus “business” distinction in the testimony clearly related to
distinction between the Yahoo email he had used long before 21 Century existed and continued
to use thereafter, and the 21 Century business email accounts hosted at GoDaddy after the
creation of 21 Century in 2010.
         32. Defendants object to the Court’s Ruling (see Ruling, at p. 54) that there was a “trove”

of “relevant” emails where the record evidence does not support such a finding. Moreover,

there was no comparison in the record between what was produced in response to written

discovery, including responsive ESI, and what was produced late in response to running the 20

search terms pursuant to the agreed ESI Protocol. Judge Johnston later acknowledges that Mr.

Duke disclosed both of his email accounts to Ms. Liberman during her interview of him on May

29, 2014. (See Ruling, at p. 74, second paragraph).


         33. Defendants object to the Ruling (see Ruling, at pp. 61, 92) because question of
impeachment/credibility are reserved for the jury. Further, Mr. Duke’s deposition testimony was
that he did “not recall,” rather than “no” to the questions about whether he saw “TM” or knew
what it meant at time of July 2010 email.
         34. Defendants object to the Ruling (see Ruling, at p. 67) because it misstates the

testimony. Mr. Duke testified that the “Blue Pay” program had all “online sales,” not in-store

sales.

         35. Defendants object to the Ruling (see Ruling, at p. 69) regarding Mr. Duke’s
understanding and recall of “TM” in July 2010 email because the Court improperly used this
Hearing testimony to “impeach” his deposition testimony.



                                                  7
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 8 of 14 PageID #:22252




       36. Defendants object to the Ruling (see Ruling, at pp. 81, 83) because there is no record
support that there is or ever was a third tape.
       37. Defendants object to the Ruling (see Ruling, at p. 85) because the record evidence

shows that Mr. Duke lacked knowledge because he was never told by the former defense counsel

about the 20 search term ESI protocol.

       38. Defendants object to the Ruling (see Ruling, at p. 91) to the extent “responsive” is

used to mean the 20 search terms and written interrogatories and document requests. Mr. Duke

himself did not search for or produce the former because he was never told about the 20 terms.

He did produce later based upon on directions from counsel. (See e.g., PX 68 at 21c0630).

       39. Defendants object to the Ruling (see Ruling, at p. 93) because there is no record
support for the conclusion that Mr. Duke’s testimony was “slippery”).
       40. Defendants object to the Ruling (see Ruling, at p. 93) because there is no record
support that Mr. Duke has a “propensity to testify falsely,” and that issue is for the fact finder.
       41. Defendants object to the Ruling (see Ruling, at p. 94) because, consistent with the
Court’s findings, former defense counsel was not credible and the fact that the former defense
counsel did not recall the occurrence does not establish its non-occurrence, especially where Mr.
Leaven was providing self-serving testimony.
       42. Defendants object to the Ruling (see Ruling, at p. 101) because the record evidence
showed that the document was a draft and there was no evidence to the contrary. Thus, this
document was not “critical” to the expert's report.
       43. Defendants object to the Ruling (see Ruling, at p. 102) because there has been no

showing that there was a non-production of “thousands” of responsive documents without

       44. Defendants object to the Ruling (see Ruling, at p. 110) because the import of the

variances in Mr. Duke’s Declarations are credibility determination for the fact finder. Moreover,

Mr. Duke’s prior statements did not contradict the denials of Mr. Duke and Ms. Saraswat that

they did not place Plaintiffs’ trade name in 21 Century’s meta data.

                                                  8
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 9 of 14 PageID #:22253




       45. Defendants object to the Ruling (see Ruling, at p. 118 fn. 31) because it improperly

attacks Mr. Duke credibility with respect to the date of the meeting when the former defense

counsel did not remember that date, or the existence of other critical dates, and the allegedly

“critical dates” Mr. Duke allegedly forgot are not identified by the Court.

       46. Defendants object to the Ruling (see Ruling, at p. 120) because there is no such
record evidence of a “half-cocked scheme” that was devised at the San Diego meeting, let alone
one that Mr. Duke concocted.
       47. Defendants object to the Ruling (see Ruling, at p.120) because there is no record
evidence to support Court’s finding about why Defendants sought to drop defamation claim.
       48. Defendants object to the Ruling (see Ruling, at p.124) because this is an improper
conclusion. The Court cites its own case, and it does not address this issue. None of the former
defense counsel testified that Mr. Duke was untrustworthy, and two testified that he was
trustworthy.
       49. Defendants object to the Ruling (see Ruling, at 131 at fn. 36, 132) because the Court
has usurped the fact finder’s function by summarily rejecting Mr. Duke’s testimony about “lol”
comment in his email with Edmiston.
       50. Defendants object to the Ruling (see Ruling, at p. 155) because there in not record
evidence to support the conclusion that one email was “particularly damning.”
       51. Defendants object to the Ruling (see Ruling, at pp. 169, 173) because the references
refer to the alleged deficient conduct of the “Defendants,” which would include Mr. Duke –
where the record evidence shows that only applies to the former defense counsels.
       52. Defendants object to the Ruling (see Ruling, at p. 180) because there is inadequate
record support for the Court’s finding as to the reason Mr. Duke told his former attorneys about
the GoDaddy emails.
       53. Defendants object to the Ruling (see Ruling, at p. 187) because there is no record
evidence that Mr. Duke eve had the orders ever explained to him.
       54. Defendants object to the Ruling (see Ruling, at p. 192) because there is no record


                                                 9
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 10 of 14 PageID #:22254




support that Mr. Duke “hoodwinked” anyone, including the former defense counsel,
       55. Defendants object to the Ruling (see Ruling, at p. 198) because there is no evidence
that there are or were “thousands” or a “substantial amount” of relevant documents.
       56. Defendants object to the Ruling (see Ruling, at pp. 200, 225) because there is no
no record support that Mr. Duke was made aware of the facts, Orders, and obligations by his
former defense counsel.
       57. Defendants object to the Ruling (see Ruling, at p. 201) to the extent that it implies
that this was Defendants’ decision collectively, as opposed to that of the former defense counsel.
       58. Defendants object to the Ruling (see Ruling, at p. 210) to the extent “falsely” is
intended by the Court to mean that Mr. Duke knew his certification was false as opposed to
allegedly failing to make reasonable inquiry.
       59. Defendants object to the Ruling (see Ruling, at p. 218) because there is no record
evidence that Mr. Duke was told of the 20 search term obligation, or that he realized Mr.
Leavens did not understand web-based emails - despite being shown them.
       60. Defendants object to the Ruling (see Ruling, at p. 222) because relevance cannot be
determined yet.
       61. Defendants object to the Ruling (see Ruling, at p. 226) because any purported actual
prejudice has not been established, and in any event was not caused by Mr. Duke.
       62. Defendants object to the Ruling (see Ruling, at p. 228) because finding of
“substantially” not supported by the record evidence.
       63. Defendants further object to the Ruling with respect to the issue of prejudice because
Defendants’ counsel specifically requested that the Court wait, before proceeding with Hearing
on the Motion, so that whether prejudice occurred because of the production of additional
documents and ESI could be actually determined as part of the Hearing – and not merely
continue to be the subject of speculation. Indeed, to-date, Plaintiffs have not pointed to a single
belatedly produced document establishing prejudice, despite now having them for more than one
year.
       64. Defendants object to the Ruling (see Ruling, at p. 230) because, in seeking Mr.
Duke's review of this and other disclosures, the LSG attorneys did not specifically ask him, or
                                                 10
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 11 of 14 PageID #:22255




even direct his attention to, the “electronic records” part of the disclosure - which consisted of a
single sentence within a large document. Moreover, Mr. Duke did not understand the reference
to “electronic records” to mean that all his emails or the ESI were on these computers. (See Tr.,
at pp. 1524:13-1530:8; 1543:14-1546:2)
       65. Defendants object to the Ruling (see Ruling, at pp. 231, 233) because the questions of
intent and knowledge are for the fact finder to determine.
       66. Defendants object to the Ruling (see Ruling, at p. 234) because the record evidence
does not a finding that the alleged prejudice was “extraordinary.” In fact, no such finding can be
made because, as noted above, the Court should have waited until all of the additional documents
and ESI were produced to allow for the parties and the Court to determine whether any actual
prejudice has been suffered.
       67. Defendants object to the Ruling (see Ruling, at 242 at fn. 64) because this constitutes
an improper credibility determination that should be left to the fact finder, and which is not
supported by the record evidence.
       68. Defendants object to the Ruling (see Ruling, at p. 243) to the implication that Mr.
Duke possessed knowledge or did not cooperate in his attorneys’ efforts to figure out what
happened. The record evidence supports the fact that he justifiably relied upon his attorneys’
competence to tell him what he needed to do.
       69. Defendants object to the Ruling (see Ruling, at p. 253) which again presumes an
amount of prejudice without any review of the ESI/20 search term documents in GoDaddy.
Indeed, the Court recognized that “over 23,000 GoDaddy documents that have yet to be
produced, so it is unknown how many more critical documents exist.”
       70. Defendants object to the Ruling (see Ruling, at pp. 24, 26, 32, 58, 86, 128, 173 at fn.
47, 181, 217, 222) because the Court repeatedly attacks Mr. Duke’s “candor,”
“untrustworthiness,” “false” statements, lack of “honesty,” and state of mind, where the record
evidence does not support such findings and where such findings should be left for the fact finder
to determine.




                                                 11
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 12 of 14 PageID #:22256




       IV.     Additional Objections Based Upon The Conduct Of The Hearings


       71. The Court erred by allowing counsel to improperly “impeach” Mr. Duke during his

Hearing testimony, over Mr. Duke’s counsel’s objections, without first demonstrating that Mr.

Duke had, during prior sworn testimony, answered a specific question that inconsistent or false

in comparison to his Hearing testimony. (Hearing, pp. 401:11-405:6) The Court then improperly

relied upon such alleged inconsistencies in its Opinion by finding that Mr. Duke testified falsely

during his deposition testimony in this matter.

       72. The Court erred by allowing counsel for Mr. Leavens to question Mr. Duke on

matters protected by the attorney-client privilege, here Mr. Duke’s meeting with his lawyers in

San Diego, over Mr. Duke’s counsel’s objections. (Hearing, pp. 656:25-658:20) This Court then

improperly relied upon that testimony in its Opinion with respect to its factual findings regarding

that San Diego meeting.

       73. The Court erred by allowing Plaintiff’s counsel, over Mr. Duke’s counsel objections,

to question Mr. Leavens regarding Mr. Duke’s defamation Counterclaim, and to admit into

evidence one of the recordings that relates to that Counterclaim. (Hearing, pp. 971:11-976:18;

978:515). The Court then improperly relied upon that testimony in its Opinion as a basis for

attacking Mr. Duke’s credibility and candor.

       74. The Court erred by sustaining Mr. Leavens’ counsel’s objections and refusing to

allow Mr. Duke’s counsel to fully examine Mr. Leaven regarding his financial ability to pay a

sanction, which was and is directly relevant. (Hearing, pp. 1089:11-1090:24)

       75. The Court erred in objecting, on its own, to Mr. Duke’s counsel’s question to Mr.




                                                  12
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 13 of 14 PageID #:22257




Gough, and sustaining its own objection to that question, regarding the Yahoo Chats at issue and

what happened to them. (Hearing, p. 1502:6-17) The question was particularly relevant in light

of the fact that this Court, during Mr. Gough’s testimony, elicited Mr. Gough’s undisclosed

opinion testimony regarding that very same subject matter. The Court further erred by then

allowing Mr. Gough to testify on the same subject matter that it barred from Mr. Duke’s counsel

by eliciting testimony from Mr. Gough, over Mr. Duke’s counsel objection. (Hearing, p. 1503:2-

25)

       76. In addition, the Court erred in allowing Mr. Gough to provide undisclosed opinion

testimony regarding Yahoo Chats, the Yahoo Chats at issue in this case, and what happened to

the Yahoo Chats at issue in this case, by way of this Court’s own questioning of Mr. Gough

(Hearing, pp. 1496:9-1500:25; 1503:2-25) The Court then compounded those errors by relying

upon that testimony from Mr. Gough in its Opinion.


Dated: February 2, 2021


       Respectfully Submitted for Defendants

       By: /S/Kevin B. Salam
          Attorney for Defendants

       Kevin B. Salam
       kevin@salamlaw.com
       120 N. LaSalle, Suite 2000
       Chicago, IL 60602
       312-606-8730 (ph.)
       312- 277-2539 (fax)




                                               13
 Case: 3:12-cv-50324 Document #: 440 Filed: 02/02/21 Page 14 of 14 PageID #:22258




       By: /S/Michael I. Leonard_________________
          Attorney for Defendants

       Michael I. Leonard
       mleonard@leonardtriallawyers.com
       Leonard Trial Lawyers, LLC
       120 N. LaSalle, Suite 2000
       Chicago, IL 60602
       312-380-6559 (ph.)
       312-264-0671 (fax)


                                CERTIFICATE OF SERVICE

        The undersigned, an attorney at law in the State of Illinois and counsel for Defendants, 21
Century Smoking, Inc. and Brent Duke (collectively, the “Defendants”) in the above-captioned
matter, hereby state that on February 2, 2021, I caused the forgoing document to be served upon
all counsel of record by way of the Court’s electronic filing system.


       By: /S/Michael I. Leonard




                                                14
